Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claims dated 8/13/2020. Claims 1-14 are pending and are examined based on the merits herein. 

Application Priority
This application filed 08/13/2020 is a continuation of 16600234, filed 10/11/2019, U.S. 10772849, 16600234 is a continuation of 16129569, filed 09/12/2018, U.S. 10485771, 16129569 is a continuation of 15225643, filed 08/01/2016, now U.S. 10130593, 15225643 is a continuation of 14403516, filed 11/24/2014, 14403516 is a national stage entry of PCT/US2013/042457, International Filing Date: 05/23/2013, PCT/US2013/042457 Claims Priority from Provisional Application 61651961, filed 05/25/2012, PCT/US2013/042457 Claims Priority from Provisional Application 61789629, filed 03/15/2013. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 8/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
				


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is directed to:

    PNG
    media_image1.png
    109
    628
    media_image1.png
    Greyscale

	The claim recites limitations that includes detection of the liver cancer or colon cancer tumor, detecting clinical signs along with detection techniques, e.g. diagnostic imaging. It is not clear how detection measurement like altered CB expression or activity can be diagnostic imaging. Diagnostic imaging describes various techniques of viewing the inside of the body to help figure out the causes of an illness or injury and confirm a diagnosis and histology is the study of the microanatomy of cells, tissues, and organs as seen through a microscope. It is suggested that Applicants clarify them as techniques used for the detection of activity or signals. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-I.jsp.






The instant claims are directed to a method of detecting and treating liver cancer or colon cancer, comprising: identifying a subject in need of treatment for liver cancer or colon cancer by detecting a liver cancer tumor or colon cancer tumor regulated by cannabinoid (CB) receptor activity in the subject; and administering to the subject a therapeutically effective amount of a compound to reduce tumor growth, reduce metastasis of the tumor, or a combination thereof, wherein the compound is optically active 4'-methoxy-1-naphthylfenoterol (MNF), 4'-methoxy-fenoterol (MF), naphthylfenoterol (NF), ethyl-4'-methoxy-1-naphthylfenoterol (ethylMNF), 4'-amino-1-naphthylfenoterol (aminoNF), 4'- hydroxy-1-naphthylfenoterol (hydroxyNF), ethyl-naphthylfenoterol (ethylNF), or any combination thereof. The dependent claims are limited to specific CB receptor, GPR55, diagnostic imaging, clinical cancer signs, specific isomers of the compounds of claim 1, administration of the pharmaceutical composition of the compounds, dosage form, amounts, additional chemotherapeutic compound and caner types.
	The reference claims are directed to method, comprising: inhibiting growth of cells regulated by cannabinoid (CB) receptor activity by exposing the cells to an effective amount of a compound selected from (R,R)-4'-methoxy-1-naphthylfenoterol (MNF), (R,S')-MNF, (R,R')-naphthylfenoterol (NF), (R,S')--NF, or a combination thereof, or a pharmaceutical composition comprising the compound and a pharmaceutically acceptable carrier, wherein the cells regulated by CB receptor activity are colon cancer cells or liver cancer cells. The dependent reference claims are to specific liver cancer 
	The instant claims 1, 2, 6-7, 8, 13, 14 would have been obvious over the reference claims because the reference claims teaches identification of the subject having the liver cancer or colon cancer disease regulated by cannabinoid receptor, e.g. GPR55 for treatment with therapeutically effective amount of the agent selected from (R,R)-4'-methoxy-1-naphthylfenoterol (MNF), (R,S')-MNF (same as in the instant claims) or its pharmaceutical composition for reduction of tumor growth associated with colon cancer, liver cancer, e.g. hepatocellular carcinoma. As to claim 12, the reference claim teaches administering additional chemotherapeutic agent in the method. As to colon carcinoma, it is colon cancer and is addressed by the reference claims.
	
	Claims 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,130,593 (‘593) in view of Bowel Cancer (https://www.cancer.org.au/assets/pdf/understanding-bowel-cancer-booklet, 2003). 	
The instant claims 3-5 recite limitations of detection of altered CB expression or activity, detection of one or more clinical signs characteristic of colon or liver cancer tumor etc., the clinical signs include vomiting, weight loss or a combination thereof, and the imaging comprises magnetic resonance imaging. 
	The reference claims as discussed above. The reference claims do not explicitly teach the limitations of claims 3-5. 

	From the prior art Bowel Cancer document it is obvious to a person of ordinary skill in the art before the effective filing date of the invention that clinical signs associated with colon cancer include losing weight, and the diagnostic method of detecting cancer include magnetic resonance imaging. Thus claims 3-5 would have been obvious over the combined reference claims and prior art. 

	Claims 1-2, 6-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,485,771 (‘771). 
	The instant claims as discussed above. 
	The instant claims 1-2, 6-13 are addressed by the teachings of the reference claims (‘771) as they are to a method of treating liver cancer, comprising administering to a subject having liver cancer regulated by cannabinoid receptor (CB) activity a therapeutically effective amount of a compound to reduce one or more symptoms associated with the liver cancer, wherein administering the therapeutically effective amount of the compound to the subject inhibits growth of liver cancer cells regulated by CB activity, wherein the compound is 4'-methoxy-1-naphthylfenoterol (MNF), and wherein the compound is optically active. The dependent claims include wherein the
CB receptor is GPR55, isomer of MNF, reducing symptoms associated with liver cancer, liver cancer is hepatocellular carcinoma, further administration of additional chemotherapeutic agent, using pharmaceutical composition of the compound, oral .

Claims 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,485,771 (‘771) in view of Bowel Cancer (https://www.cancer.org.au/assets/pdf/understanding-bowel-cancer-booklet, 2003). 	
The instant claims 3-5 recite limitations of detection of altered CB expression or activity, detection of one or more clinical signs characteristic of colon or liver cancer tumor etc., the clinical signs include vomiting, weight loss or a combination thereof, and the imaging comprises magnetic resonance imaging. 
	The reference claims as discussed above. The reference claims do not explicitly teach the limitations of claims 3-5. 
	Bowel Cancer document teach colon cancer is a type of bowel cancer, the symptoms include losing weight, and the screening test include an MRI scan (magnetic resonance imaging) (see pages 6, 8, 9, 21).  
	From the prior art Bowel Cancer document it is obvious to a person of ordinary skill in the art before the effective filing date of the invention that clinical signs associated with colon cancer include losing weight, and the diagnostic method of 

	Claims 1-2, 6-12, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,772,849 (‘849).
	The instant claims as discussed above. 
	The instant claims 1-2, 6-12, 14 are addressed by the teachings of the reference claims as they are directed to a method of treating colon cancer, comprising: administering to a subject having colon cancer regulated by cannabinoid receptor (CB) activity a therapeutically effective amount of a compound to reduce one or more symptoms associated with the colon cancer wherein administering the therapeutically effective amount of the compound to the subject inhibits growth of colon cancer cells regulated by CB activity, wherein the compound is 4'-methoxy-1-naphthylfenoterol (MNF), and wherein the compound is optically active. The dependent claims include wherein the CB receptor is GPR55, isomer of MNF, reducing symptoms associated with colon cancer, further administration of additional chemotherapeutic agent, using pharmaceutical composition of the compound, oral dosage form is syrup, pill, tablet .etc., oral dosage from contains from about 1-50 mg of the compound, wherein the therapeutically effective amount of the compound is within a range from about 0.001 mg/kg to about 10 mg/kg body weight administered orally in single or divided doses. wherein the pharmaceutical composition is an injectable fluid and is administered parenterally, and wherein the therapeutically effective amount of the compound is from about 1 mg/kg to about 100 mg/kg body weight.
s 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,772,849 (‘849) in view of Bowel Cancer (https://www.cancer.org.au/assets/pdf/understanding-bowel-cancer-booklet, 2003). 	
The instant claims 3-5 recite limitations of detection of altered CB expression or activity, detection of one or more clinical signs characteristic of colon or liver cancer tumor etc., the clinical signs include vomiting, weight loss or a combination thereof, and the imaging comprises magnetic resonance imaging. 
	The reference claims as discussed above. The reference claims do not explicitly teach the limitations of claims 3-5. 
	Bowel Cancer document teach colon cancer is a type of bowel cancer, the symptoms include losing weight, and the screening test include an MRI scan (magnetic resonance imaging) (see pages 6, 8, 9, 21).  
	From the prior art Bowel Cancer document it is obvious to a person of ordinary skill in the art before the effective filing date of the invention that clinical signs associated with colon cancer include losing weight, and the diagnostic method of detecting cancer include magnetic resonance imaging. Thus claims 3-5 would have been obvious over the combined reference claims and prior art. 

					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627